Exhibit 10.1

 

SALE OF GOVERNMENT PROPERTY

AMENDMENT OF INVITATION FOR BIDS/MODIFICATION OF CONTRACT

 

1. AMENDMENT TO INVITATlON FOR BIDS NO.:

 

 

 

2. EFFECTIVE DATE

 

 

 

 

 

 

 

 

 

SUPPLEMENTAL AGREEMENT NO.:  8

 

 

 

01/17/2014

 

 

 

 

 

 

 

 

 

3. ISSUED BY
DLA Disposition Services
National Sales Office
74 North Washington Street
Battle Creek, MI 49017-3092

 

 

 

4. NAME AND ADDRESS WHERE BIDS ARE RECEIVED

 

 

 

 

 

 

 

 

 

5. o AMENDMENT OF INVITATION FOR BIDS NO. (See Item 6)

 

DATED

 

x MODIFICATION OF CONTRACT NO. (See Item 8)

 

DATED

 

 

 

 

 

 

 

 

 

 

 

 

 

07/31/2008

6.

THIS BLOCK APPLIES ONLY TO AMENDMENTS OF INVITATlONS FOR BIDS

 

 

 

 

 

 

 

The above numbered invitation for bids is amended as set forth in Item 9.
Bidders must acknowledge receipt of this amendment unless indicated otherwise in
item 11 prior to the hour and date specified in the invitation for bids, or as
amended, by one of the following methods:

 

(a) By signing and returning                   copies of this amendment;
(b) By acknowledging receipt of this amendment on each copy of the bid
submitted; or
(c) By separate letter or telegram which includes a reference to the invitation
for bids and amendment number.

 

FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE ISSUING OFFICE PRIOR TO THE
HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR BID. If by virtue of
this amendment you desire to change a bid already submitted, such change may be
made by telegram or letter, provided such telegram or letter makes reference to
the invitation for bids and this amendment, and is received prior to the opening
hour and date specified.

 

 

7.

ACCOUNTING AND APPROPRIATION DATA (If required)

 

 

 

 

 

 

 

 

 

 

8.

THIS APPLIES ONLY TO MODIFICATION OF CONTRACTS
This Supplemental Agreement is entered into pursuant to authority of

 

 

 

 

 

 

Mutual Agreement for Contract 08-0001-0001

 

 

 

 

 

9. DESCRIPTION OF AMENDMENT/MODIFICATION (Except as provided below all terms and
conditions of the document referenced in Item 5 remain in full force end effect)

 

 

 

 

 

 

 

 

Whereas Contract 08-0001-0001 was entered into on July 31, 2008 by and between
the United States of America, hereinafter referred to as the GOVERNMENT, and
Liquidity Services, Incorporated, hereinafter referred to as the CONTRACTOR, and
whereas the contract involved property as described in Invitation For Bid (IFB)
08-0001:

 

THE HOUR AND DATE FOR RECEIPT OF BIDS

 

o IS NOT EXTENDED,

o IS EXTENDED UNTIL

O’CLOCK

M

(LOCAL TIME)

DATE

 

 

 

 

 

10. BIDDER/PURCHASE NAME AND ADDRESS (Include ZIP Code)

11. 

o

BIDDER IS NOT REQUIRED TO SIGN THIS DOCUMENT

Liquidity Services, Incorporated
1920 L Street, NW, 6th Floor
Washington, DC 20036

 

 

 

 

 

x

PURCHASER IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ORIGINAL AND 0 COPIES TO
THE ISSUING OFFICE

 

 

 

 

 

 

 

12. SIGNATURE FOR BIDDER/PURCHASER

 

 

 

 

15. UNITED STATES OF AMERICA

 

 

 

 

BY

/s/ Bruce Gearey

 

BY

/s/ Rebecca Bellinger

 

(signature of person authorized to sign)

 

 

(Signature of Contracting Officer)

 

 

 

 

13. NAME AND TITLE OF SIGNER (Type or print)

14. DATE SIGNED

16. NAME OF CONTRACTING OFFICER (Type or print)

17. DATE SIGNED

BRUCE GEAREY
Executive Vice President

01/17/2014

REBECCA BELLINGER

01/17/2014

 

 

 

 

AUTHORIZED FOR LOCAL REPRODUCTION
Previous edition is usable

STANDARD FORM 114D (REV. 1-94)
Prescribed by GSA FPMR (41 CFR) 101-45.3,

 

1

--------------------------------------------------------------------------------


 

CONTRACT NUMBER 08-0001-0001

Supplemental Agreement 8

 

WHEREAS, certain DLA Disposition Services assets that have been determined no
longer needed by the Government may result in a sales transaction that is
conducted by the DLA Disposition Services Sales Office; and

 

WHEREAS, the Government’s requirements include inventory screening, inventory
controls, resale purchaser screening, inventory removal, and other requirements
that the sales contractor must perform as a condition of the sale of these
assets; and

 

WHEREAS, the Government is currently restructuring a new solicitation to best
address the needs of the Government as it relates to the sale of Assets.

 

WHEREAS, ARTICLE FOUR:  Contract Performance, Section 5, Cessation of Property
Referrals states:   There shall be no further referrals of property by DRMS to
Contractor from the wind-down commencement date forward.  Submission of monthly,
quarterly and annual reports shall continue as before the wind-down commencement
date until the wind-down is completed.

 

NOW THEREFORE, it is in the best interest of the Government and mutually agreed
between the Government and the Contractor that the following changes are in
effect:

 

Contract 08-0001-0001, Article Four, Section 5, Cessation of Property Referral
is changed to read: Except for such property that was in the Contractor’s
possession prior to the commencement of the wind-down period, but was not yet
referred to Contractor on a Delivery Order prior to the commencement date of the
wind-down, there shall be no further referrals of property under Sales Contract
No. 08-0001-0001 by DLA Disposition Services to Contractor from the wind-down
commencement date forward.   The wind-down period shall extend simultaneously
with the period of the follow-on sole source contract, Sales Contract
No. 08-0002-0001, (“Follow-on Contract”), subject to all early termination
provisions.  The Follow-on Contract is scheduled with the Contractor for a ten
month period, to include two one-month additional options, which may be
exercised at the sole discretion of DLA Disposition Services.  Wind-down period
is not to exceed nine months. Submission of monthly, quarterly and annual
reports shall continue as before the wind-down commencement date until the
wind-down is completed.

 

/////////////////////////////////////NOTHING
FOLLOWS///////////////////////////////////////

 

2

--------------------------------------------------------------------------------